Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, an inmate, commenced this CPLR article 78 proceeding challenging a determination finding him guilty of refusing a direct order and violating facility count procedures. The Attorney General has advised this Court that the determination at issue has since been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Accordingly, inasmuch as petitioner has received all of the relief to which he is entitled, the matter is dismissed as moot (see Matter of Lewis v Goord, 37 AD3d 917, 917 [2007]).
Spain, J.P., Mugglin, Rose, Lahtinen and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.